Granger, J.
(dissenting). — I cannot give my assent to the rule announced in the second division of the majority opinion, because I believe it to be a grave error, and in plain disregard of a provision of the statute. Code, sec. 2799. The ruling reaches beyond the case at bar, and affects the general practice of the state. I differ radically with that opinion as to what constitutes the final submission of a cause. I do not understand the opinion to claim but that, if the cause had been finally submitted before the application to introduce additional testimony, it would have been error to permit it. The opinion says: ‘‘It is true the statute contemplates that the additional testimony should be offered before the cause is finally submitted.” A legitimate inquiry, then, is, when is a cause finally submitted? I think it is when sub’mitted to a jury or the court for final verdict, or judgment; and that had been done in this case, and, so far as this appeal is concerned, the judgment announced. But the majority opinion says: “The submission cannot be said to be *415final if an application be promptly made to set it aside.” 'Then would there ever.be a final submission if such .applications should be promptly made? When the legislature said the court might permit the taking of further testimony before final submission, it gave to the court a discretion in that respect before such submission, but evidently intended that it should not extend beyond the submission. But the majority opinion ■says: “ Whether it is a final submission may be safely left for the trial court to determine.” The rule then is that such testimony may be taken at any time if the trial court shall say the cause has not been finally submitted. It follows that there is no given state of facts that constitute a final submission within the meaning of the statute under consideration, and that there is no limitation upon the right of the court to admit such evidence. Now in this case; there is no question but that the parties submitted the case to the court, intending that it was final, and for the purpose of a final judgment. The record bears unmistakable evidence that such was the intention, and there is not a word in record or argument to disputé it. The majority opinion then, in effect, gives the rule that, where parties intend a final submission, it is not final so as to exclude .additional evidence if the trial court shall otherwise hold. To read the section should at once suggest the .legislative thought to those familiar with judicial trials. The submission of a cause follows its presentation to the court by the introduction ofithe testimony, and the .arguments as to the law and facts. Before the trial, in the settlement of issues, and during the trial, upon motions and questions of evidence, are submissions known in law as interlocutory, not final, submissions ; .and, after the full presentation of the case, comes the final submission, which is the one contemplated by the statute in question. The word final is not intended to distinguish the last submission from others intended to be final, but to distinguish it from other submissions ■ occurring before the trial is completed; and is that submission always known and recognized as final. This *416view gives to the section effect; the other entirely defeats it. Omit from the section the words “before the cause is finally submitted,” and you have, in effect, the rule given in the majority opinion. Rules of construction require that the words shall have a meaning, if susceptible of it, and these certainly are.
It would seem strange under the statute in question, after the verdict of a jury, if the court, upon such an application, should set aside a verdict or submission, and permit the taking of further testimony ; and it would be equally as sound an interpretation of the law as in this case; for the section limits it to a submission to a “court or jury,” and makes no distinction as to the kind of proceeding, whether equitable or ordinary, and it is a part of the Code of Civil Practice. The fact that embarrassment might result could not, in my judgment, influence the determination or fact of its being a final submission. The majority opinion cites, as precedents for its holding, the cases of Baker v. Jamison, and Eggspieller r. Nockles. In the first caso cited, the court did not cite the statute as authority for its holding, but it could have done so with equal propriety; aud the case is not authority for any view of the statute, for it makes no reference to it. The latter case cited does hold to the rule of the majority opinion barring one fact, that the holding is not based on the statute. It is manifestly certain that the holding in that case, as well as the comments in the case of Baker v. Jamison, were made without the attention of the court being called to the section in question, and that the apparent conflict is the result of a mere inadvertence. The court would surely never have attempted a construction of a statute or based a ruling on it without a reference to it. Neither opinion has a remote, reference to any statute as a basis for the holding. I do not consider either case as’an authority upon the question, and I do not think the court should hesitate to follow the language of the statute, without reference to the cases cited. The district court seems to have admitted *417the evidence alone for precautionary reasons, as the cause was triable anew in this court, and then disregarded it because improper, as I think this court should do, and affirm the judgment.